DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested:  RC-IGBT WITH LIFETIME CONTROL DEFECT LAYER .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the side of a second main surface" in lines 7-8.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of compact prosecution, this is interpreted to read, "[[the]] a side of a second main surface".
Also, regarding claim 1, lines 11-12 recites, “a third semiconductor layer of the first conductivity type provided closer to a first main surface of the semiconductor substrate than the second semiconductor layer”; and in lines 21-22 recites, “the third semiconductor layer provided closer to the first main surface of the semiconductor substrate than the second semiconductor layer”.  In each of these, the language makes ambiguous which distances are being compared.  For purposes of compact prosecution, these are interpreted to read, respectively, “a third semiconductor layer of the first conductivity type provided closer to a first main surface of the semiconductor substrate than is the second semiconductor layer”; and “the third semiconductor layer provided closer to the first main surface of the semiconductor substrate than is the second semiconductor layer”.
Claims 2-7 are rejected as ultimately depending from claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takahashi (US PGPub 2020/0161457).
Regarding claim 1, Takahashi discloses in Figs. 2-4 & 10, (see para. [0135-0142] for discussion of the lifetime control layer; refer to Fig. 3-4 regarding the transistor and diode regions)
a semiconductor substrate (10) including:  
a transistor region (80, IGBT) in which the transistor is formed; and 
a diode region (70, FWD) in which the diode is formed, 
the transistor region (80) including: 
a first semiconductor layer (22) of a first conductivity type (P) provided on a side of a second main surface (64) of the semiconductor substrate; 
a second semiconductor layer (16/18/20) of a second conductivity type (N) provided on the first semiconductor layer (22); 
a third semiconductor layer (14) of the first conductivity type (P) provided closer to a first main surface (62, top) of the semiconductor substrate than is the second semiconductor layer (16); 
a fourth semiconductor layer (12) of the second conductivity type (N) provided on the third semiconductor layer (14); 
a second electrode (50, E) electrically connected to the fourth semiconductor layer (12); and 
a first electrode (24, C) electrically connected to the first semiconductor layer (22), 
the diode region (70) including: 
a fifth semiconductor layer (72) of the second conductivity type (N) provided on the side of the second main surface (bottom) of the semiconductor substrate (10); 
the second semiconductor layer (16/18/20) provided on the fifth semiconductor layer (72); 
the third semiconductor layer (14, para. [0071]:  regions 13 & 14 are the same layer formed at the same implantation step) provided closer to the first main surface (top) of the semiconductor substrate than is the second semiconductor layer (16/18/20); 
a sixth semiconductor layer (15) of the first conductivity type (P) provided on the third semiconductor layer; the second electrode (50, E) electrically connected to the sixth semiconductor layer (15); 
the first electrode (24, C) electrically connected to the fifth semiconductor layer (72); and 
a lifetime control layer (26, Fig. 10) formed of a crystal defect layer (para. [0135]: dangling bond defects) reaching a deeper position than an intermediate position of the second semiconductor layer between an end of the third semiconductor layer (bottom of 14) in a thickness direction as viewed from the first main surface (top) and an end of the fifth semiconductor layer (top of 72) in a thickness direction as viewed from the second main surface (bottom). (Para. [0141]:  the lifetime control layer has a peak concentration closer to the lower surface 62 than to the bottom of termination well 17, which as can be seen in Fig. 10, is lower than the bottom of third semiconductor layer p-type body 13/14.  Thus, the crystal defect maximum is below a center plane position between the bottom of 14 and the top of 72.  However, the Examiner notes that the claim recites “an intermediate position”.  This is not defined in the specification or the claims as a center position equidistant between the recited top and bottom locations.  Therefore, “an intermediate position” may be arbitrarily chosen as any point between the recited top and bottom positions.  In the following, therefore, the positions t1 and t2 may be chosen more or less arbitrarily, and the recited relationships are satisfied.)
Regarding claim 2, Takahashi therein discloses that in the lifetime control layer, a crystal defect density maximum depth is set at a deeper position than the intermediate position, the crystal defect density maximum depth being a depth at which a peak is formed in the density of crystal defect.
Regarding claim 3, Takahashi therein discloses that the lifetime control layer is set a depth greater than the intermediate position and not reaching the fifth semiconductor layer (Fig. 10, para. [0141]).
Regarding claim 4, Takahashi further discloses that the lifetime control layer includes a projecting part projecting from the diode region into a part of the transistor region across a boundary between the diode region and the transistor region (para. [0138]:  region 26 extends into the IGBT region 80).
Regarding claim 5, Takahashi further discloses that with a thickness from the end of the third semiconductor layer in the thickness direction to the intermediate position defined as t1 and a thickness from the intermediate position to the crystal defect density maximum depth defined as t2, the projecting part has a projecting width w in a plane direction projecting from the boundary set to fulfill the following: w > ((3 x t1) - t2)/2 (any extension into the IGBT region satisfies the relationship because the intermediate position is not established as the center position as noted in the rejection of claim 1 above).
Regarding claim 6, Takahashi further discloses that the semiconductor substrate includes a terminal region (110, para. [0061]) provided around a region in which at least the diode region and the transistor region are provided, and 
the lifetime control layer includes a projecting part projecting from the diode region into a part of the terminal region across a boundary between the diode region and the terminal region (para. [0136]:  26 projects into region 110).
Regarding claim 7, Takahashi further discloses that with a thickness from the end of the third semiconductor layer in the thickness direction to the intermediate position defined as t1 and a thickness from the intermediate position to the crystal defect density maximum depth defined as t2, the projecting part has a projecting width w in a plane direction projecting from the boundary set to fulfill the following: w > ((3 x t1) - t2)/2 (any extension into the IGBT region satisfies the relationship because the intermediate position is not established as the center position as noted in the rejection of claim 1 above).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK HATZILAMBROU whose telephone number is (571)270-7246. The examiner can normally be reached 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew C Landau can be reached on (571)272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Mark Hatzilambrou
/M.H/
Examiner, Art Unit 2891       

/MATTHEW C LANDAU/Supervisory Patent Examiner, Art Unit 2891